 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      COMMODITY FUTURES TRADING                             Case No. 2:19-cv-01697-JAD-DJA
 6    COMMISSION,
 7                           Plaintiff,                     ORDER
 8          v.
 9    DAVID GILBERT SAFFRON, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Defense Counsel Shumway Van’s Motion to Withdraw

13   (ECF No. 28), filed on December 2, 2019. Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney

14   may withdraw after appearing in a case except by leave of Court after notice has been served on

15   the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed the motion, the

16   Court finds that requirements of LR IA 11-6(b) have been met. Mr. Van indicates that Defendant

17   Circle Society, Corp. has been unresponsive to requests for documents and payment along with

18   requests for a fully executed retainer agreement. The Court will require that Defendant Circle

19   Society, Corp. advise the Court if it will retain new counsel by December 23, 2019 as it must

20   retain new counsel if it intends to continue to litigate this matter. See United States v. High

21   Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam); In re Am. W. Airlines, 40 F.3d

22   1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and other unincorporated associations

23   must appear in court through an attorney.”). Filing a notice of new counsel on or before

24   December 23, 2019 is sufficient to comply with the Court’s order. Failure to respond may result

25   in a recommendation to the United States District Judge assigned to this case that dispositive

26   sanctions be issued against Defendant Circle Society, Corp., including dismissal of this action.

27          IT IS HEREBY ORDERED that Defense Counsel Shumway Van’s Motion to Withdraw

28   (ECF No. 28) is granted.
 1           IT IS FURTHER ORDERED that Defendant Circle Society, Corp. shall have until

 2   December 23, 2019 to advise the Court if it will retain new counsel. Failure to notify the Court

 3   as to their new representation may subject it to dispositive sanctions, including a recommendation

 4   for dismissal of this action.

 5           IT IS FURTHER ORDERED that the Defense Counsel Shumway Van shall serve a

 6   copy of this order on Defendant Circle Society, Corp. and file a notice of completion of service

 7   along with a notice of Defendant Circle Society, Corp.’s last known address by December 9,

 8   2019.

 9

10           DATED: December 2, 2019

11
                                                         DANIEL J. ALBREGTS
12                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                Page 2 of 2
